Citation Nr: 0818140	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for right ankle 
condition, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1988 to October 
1997 and from April 2002 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which assigned a 10 percent rating for 
fracture, right ankle with residual ankle arthralgia and 
decreased range of motion, effective June 16, 2003.


FINDING OF FACT

The veteran's service-connected right ankle disability is not 
shown to be manifested by more than a moderate degree of 
functional loss.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected right ankle have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.7, 4.71(a) including Diagnostic 
Code 5271 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1 (2007).  

The history of disability is even more important where, as 
here, the veteran disagrees with the initial evaluation 
assigned upon the grant of service connection.  In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Such "staged ratings" are not appropriate in 
this case.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.32(a), 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  

In DeLuca, the U.S. Court of Appeals for Veterans Claims 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id. at 206.

The service-connected right ankle disability is currently 
rated under the provisions of Diagnostic Code 5271.  Under DC 
5271, limited motion of the ankle warrants a 10 percent 
rating when moderate, and a 20 percent rating when marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2007).  A rating of 
20 percent is the highest rating assignable under Diagnostic 
Code 5271.  Normal ankle joint motion is from 0 to 20 degrees 
of dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (2007).  

The Board has considered all pertinent section of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher rating for the service-connected right ankle 
disability.

Other potentially applicable diagnostic codes include DCs 
5167 (loss of use of foot), 5270 (ankylosis of the ankle), 
5272 (ankylosis of the subastragalar or tarsal joint), 5273 
(malunion of the os calcis or astragalus), and 5274 
(astralgalectomy).  However, there is no competent evidence 
that the veteran has been diagnosed with any of these 
conditions.  Accordingly, DCs 5167, 5270, 5272, 5273, and 
5274 cannot serve a basis for an increased rating in this 
case.

The veteran underwent a VA examination in June 2004.  At that 
time, he reported constant ache on the lateral side of his 
right ankle.  He experiences flare-ups during cold weather, 
which somewhat compromise his ability to walk.  The VA 
examiner noted range of motion to be limited to 10 degrees 
dorsiflexion and 30 degrees plantar flexion.  The VA examiner 
concluded that the right ankle disability has no effect on 
the veteran's activities of daily living or profession.

The veteran was evaluated at the Work Assessment and 
Conditioning Center of Eastern New York in February 2005.  
The evaluation was substantially consistent with the June 
2004 VA examination.  The range of motion improved to 25 
degrees dorsiflexion and 40 degrees plantar flexion.  The 
report noted walking to be limited in long durations.  All 
other movements were within functional limits.  The Center's 
evaluator concluded that the veteran is able to perform at a 
medium heavy level.

On this record, the Board finds that no more than a 10 
percent rating is assignable because the medical evidence did 
not show more than a moderate limitation of range of motion 
or related changes of the right ankle.  The Board has 
considered the veteran's complaints of pain and functional 
limitations during this period and finds that documented 
symptoms warranting a rating in excess of 10 percent are not 
shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's June 2004 notice letter described the evidence 
necessary to file a claim for service connection, and met all 
of the requirements noted above; including informing the 
veteran that it was ultimately his responsibility to see to 
it that any records pertinent to her claims are received by 
VA.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective dates have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  The Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the evaluation assigned to the right 
ankle.  As the appeal is being denied herein, any such issues 
are moot.  In addition, he was later provided with 
information concerning relevant diagnostic codes and their 
application, and made statements indicating actual knowledge 
of what would be required for the increased evaluations.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or his claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including service medical records and VA examinations.


ORDER

A higher initial evaluation for right ankle condition is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


